Case 1:18-cv-23127-CMA Document 60 Entered on FLSD Docket 10/26/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-23127-CIV-ALTONAGA/Goodman

  SANTIAGO US PACHECO, et al.,

          Plaintiffs,
  v.

  CACERES INTERIOR PARTITIONS, INC.
  and JORGE E. CACERES

        Defendants.
  ______________________________________/

                                              ORDER

          THIS CAUSE came before the Court at an October 26, 2018 Hearing [ECF No. 59]

  regarding Plaintiffs’ Motion for Leave to File and Serve Third Amended Complaint

  [ECF No. 46]. For the reasons stated in open court, it is hereby

          ORDERED AND ADJUDGED as follows:

        1. Plaintiffs’ Motion [ECF No. 46] is DENIED.

        2. Should the parties wish to proceed with the case after their Settlement Conference

           [ECF No. 50] on October 30, 2018, Plaintiffs have until November 6, 2018 to file and

           serve an amended complaint addressing every deficiency contained within Plaintiffs’

           Proposed Third Amended Complaint [ECF No. 46-1]. This will be Plaintiffs’ final

           opportunity to amend their complaint under Federal Rule of Civil Procedure 15(a)(2).

           DONE AND ORDERED in Miami, Florida, this 26th day of October, 2018.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
